Opinion filed December 31, 2015




                                      In The


        Eleventh Court of Appeals
                                  ____________

                              No. 11-15-00300-CR
                                  ____________

                          DAVID KIRBY, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 244th District Court
                              Ector County, Texas
                        Trial Court Cause No. C-44,870


                     MEMORANDUM OPINION
      Appellant, David Kirby, pleaded guilty to the offense of attempted failure to
comply with sex offender registration, a state jail felony. The trial court assessed
Appellant’s punishment in accordance with the terms of his plea agreement at
confinement for nine months in a state jail facility. We dismiss the appeal.
      This court notified Appellant by a letter dated December 14, 2015, that we
had received information from the trial court that Appellant waived his right of
appeal in this cause. The trial court certified that Appellant waived his right of
appeal. See TEX. R. APP. P. 25.2. The trial court’s certification was signed by
Appellant, his trial attorney, and the judge of the trial court. We requested that
Appellant respond and show grounds to continue the appeal. Appellant’s attorney
on appeal has filed a response in which he states that he was not the attorney at
trial but that Appellant may have entered into a conditional plea or reserved the
right to appeal an adverse ruling on a motion to dismiss.           A review of the
documents on file in this court reflect otherwise.
      Rule 25.2(d) provides that an appeal must be dismissed absent a certification
that shows that the defendant has a right of appeal. TEX. R. APP. P. 25.2(d). The
trial court certified that Appellant waived the right of appeal. Documents on file in
this court reflect that Appellant waived various rights, including his right of appeal.
These waivers were signed by Appellant, his trial attorney, and the trial judge.
Among the waivers was a “WAIVER OF RIGHT TO APPEAL” in which
Appellant affirmatively, “voluntarily, knowingly and intelligently WAIVE[D]
[HIS] RIGHT TO APPEAL.” Appellant’s waiver of his right to appeal expressly
included “matters raised by written motion filed prior to trial.” The documents on
file in this case support the trial court’s certification and show that Appellant
waived his right of appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.
2005). Accordingly, we must dismiss this appeal without further action. TEX. R.
APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
      This appeal is dismissed.


                                                     PER CURIAM
December 31, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          2